ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion April 23,1998,139 F.3d 847)
Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, BARKETT and HULL, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en bane. The previous panel’s opinion is hereby VACATED.